Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 March 2022 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 7-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,681,591 to Okayasu et al. (“Okayasu”).
	With regard to Claims 1, 7, 9-14, and 19-20 Okayasu teaches making a fabric comprising first and second threads of diverse materials and therefore of differing metallization affinities, and autocatalytic metallization of said fabric to confer electromagnetic-shielding properties thereto (see Abstract; Col. 1, Lns. 15-18; Col. 2, Lns. 53-68; Col. 4, Ln. 24 through Col. 5, Ln. 44).  According to Okayasu, woven textile materials produced therein may contain any type of different fibers including nylon 6 and nylon 66, in addition to a requisite amount of polyester (see Col. 3, Lns. 1-7).  The amount of metallization of the textile may be controlled via pre-treatment measures (see Col. 4, Lns. 3-7; Col. 5, Lns. 65-68).
Okayasu indicates electronic device shielding as an application for the textiles disclosed thereby, and expressly does not limit the selection and arrangement of threads of the woven textiles beyond a minimum inclusion of polyester fibers (see Col. 2, Lns. 20-21 and Ln. 56 through Col. 3, Ln. 11); however the reference does not expressly teach the claimed balance/distribution of threads.  To the extent that one of ordinary skill in the art at the time the invention was filed would not have already recognized that the metal content of a material bears upon the degree of electromagnetic shielding realized by such material, Okayasu teaches an increase in the amount metal coating is linked to rendering the desired property of shielding from electromagnetic radiation (see Col. 2, Lns. 15-21).  In view of the broad disclosure of Okayasu and knowledge reasonably imputed to one of ordinary skill in the art, it would have been obvious to one of such skill at the time the invention was filed to have employed the claimed arrangements either throughout the course of routine experimentation and optimization in realizing a desired degree of electromagnetic shielding in a textile and/or as a design choice in developing a textile with a desired degree and configuration of electromagnetic shielding for a variety of electronic devices.
	With regard to Claim 8, official notice is hereby taken that dying textile fabrics is well-known in the art for a variety of purposes.  It would have been obvious to one  of ordinary skill in the art at the time the invention was filed to have colored the textiles produced in the method of Okayasu in order to conceal electronic equipment for covert deployment.
4.	Claims 4-5, 8, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Okayasu as applied to Claims 1 and 14, and further in view of US 2019/0017785 to Morag et al. (“Morag”).
	With regard to Claims 4-5 and 16-17, Okayasu does not expressly disclose forming a garment from the textiles produced thereby.  Morag is similarly directed to electromagnetically-shielded fabrics comprising metallized fibers, and teaches manufacture of garments therefrom as useful means of camouflage (see Abstract; FIGs. 7-12; ¶ [0015]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made garments using the textiles of Okayasu in order to develop electromagnetically-shielded clothing suitable for use as camouflage as taught by Morag.  It would further have been obvious to one of ordinary skill in the art at the time the invention was filed to have developed clothing using fabrics with the configurations as claimed throughout the course of routine experimentation and optimization or as a matter of design choice in order to obtain a desired degree and configuration of shielding as is enabled by the teachings of both Okayasu and Morag.
	With regard to Claim 8, Morag teaches coloring the fabrics taught thereby (see ¶ [0004]).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed a dying process in order to obtain a desired textile color in the method of both disclosures.
Response to Arguments
	Applicant’s arguments filed 26 May 2022 have been fully considered but are not found persuasive.  Applicant argues that Okayasu does not contemplate at least some metallization of two threads (see Response at Pg. 7).  This argument is not found persuasive.  As discussed, Okayasu does not particularly limit the textile composition.  Okayasu also teaches controlling metal affinity to thread substrates via pre-treatment measures.  Thus woven fabrics comprised of, e.g., differently pre-treated polyester fibers is within the ambit of the disclosure and subject to usage by one of ordinary skill in the art in pursuit of a desired degree and arrangement of electromagnetic shielding.
	Applicant argues that rationale regarding experimentation and optimization of weave configurations within the context of Okayasu is improper (see Response at Pg. 8).  This argument is not found persuasive.  As discussed in the treatment of Claim 1 as amended, it is noted that Okayasu discloses an increase in metallization yields desired electromagnetic shielding properties.  Thus one of ordinary skill in the art would reasonably have been motivated to experiment and develop woven fabrics with varying amounts of metallization in pursuit of a desired degree of electromagnetic shielding as suggested by Okayasu.  Additionally one of ordinary skill in the art taking into account design considerations such as cost, effectiveness, and durability, would reasonably have employed the claimed configuration in the course of pursuing optimizing for a given application.  Such pursuit is contemplated by the disclosure of Okayasu, which teaches usage of an unlimited composition of textiles provided a requisite amount of polyester is employed.
	Accordingly, the grounds of rejection herein have been updated in response to the claims as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736. The examiner can normally be reached 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715